Mazzarelli, J.P., and. Andrias, J.,
concur in a separate memorandum by Mazzarelli, J.E, as follows: I agree with the majority that defendant’s conviction should be affirmed. However, I disagree that defendant’s statement that he owned the gravity knife should have been suppressed. Further, I do not believe that the issue needs to have been reached by the majority.
The police testimony at the suppression hearing can be summarized as follows. On December 27, 2008, at approximately 1:30 a.m., three police officers were in uniform and on routine patrol in their unmarked vehicle in the vicinity of 110th Street in Manhattan. There they observed a car rapidly passing them at about 30-50 miles per hour, changing lanes without signaling, and running through a red light. The officers pulled the car over and, as they approached, an officer observed that three or four people in the vehicle were moving from side to side, reaching, looking at each other and making a lot of hand movements. One of the officers saw defendant, who was sitting in the rear passenger-side seat, reach forward with both hands towards the pocket that was attached to the back side of the car’s front seat. Another officer saw defendant placing something in or taking something out of the seat pocket. Fearing for his safety, the officer ordered the occupants out of the car.
After the occupants were removed from the car, defendant was patted down and then the group was told to step to the back of the car. One of the officers pointed his flashlight at the seat pocket in front of where defendant had been sitting and saw a knife. The officer was able to see the knife without touching the pocket, because the pocket was open about three to four inches. After he removed the knife from the car, the officer opened it and concluded that it was a gravity knife. The officer went to the rear of the car .and asked the group who owned the knife, telling them that “[ujnless somebody claims responsibility for the knife, you can all be arrested.” Defendant then acknowledged that he owned the knife and was arrested. The vehicle’s owner and other occupants were allowed to leave in the car. The police did not issue any traffic tickets to the driver of the vehicle.
The only respect in which the testimony of the defense witnesses differed materially from the police testimony concerned what the officer said to the car occupants while holding the knife. According to the driver of the car and one of her passengers, the officer said that if no one acknowledged ownership of the knife, then everyone was “going to jail.” However, the hearing court credited the testimony of the police witnesses as a whole. It declined to suppress defendant’s statement that the *657gravity knife belonged to him, finding that he was not in custody for Miranda purposes.
Prior to an interrogation, Miranda warnings must be given to any person who “has been taken into custody or otherwise deprived of his freedom of action in any significant way” (Miranda v Arizona, 384 US 436, 444 [1966]). “Custody” is “de facto arrest” (People v Hicks, 68 NY2d 234, 239-240 [1986]. The standard for determining whether a person is in custody, for purposes of whether Miranda warnings must be administered, is “[if] a reasonable man, innocent of any crime” would have considered himself to be in custody (id. at 240 [internal quotation marks omitted]). Under this standard, a person can be found to be free of custody even if he is interviewed at a police station (see People v Yukl, 25 NY2d 585, 589 [1969]). Further, the fact that the person was “advised” to accompany the police somewhere, rather than “requested” or “invited” to come, does not necessarily mean that he was in custody, because “[a]n assumption that one is required to cooperate with the police can hardly be equated with an arrest; every citizen has a duty to assist police officers up to the point of self-incrimination” (id. at 590, quoting Hicks v United States, 382 F2d 158 [DC Cir 1967]).
It is important to note that police roadside questioning of a “seized” motorist during a traffic stop does not by itself constitute custodial interrogation (see People v Alls, 83 NY2d 94, 99 [1993]). This is so even though a traffic stop significantly curtails the freedom of action of the driver and passengers of a detained vehicle, and “few motorists would feel free either to disobey a directive to pull over or to leave the scene of a traffic stop without being told they might do so” (Berkemer v McCarty, 468 US 420, 436 [1984]). Rather, roadside detentions have been held to be noncustodial, and reasonable initial interrogation attendant thereto has been held to be merely investigatory (see People v Gutierrez, 13 AD3d 268, 269 [2004], lv denied 4 NY3d 831 [2005]; People v Williams, 81 AD3d 993 [2011], lv denied 16 NY3d 901 [2011]; People v Mathis, 136 AD2d 746, 748 [1988], lv denied 71 NY2d 899 [1988]).
Because the initial direction of defendant and the others to stand behind the car they had been traveling in was incidental to the traffic stop, defendant and his companions were not in custody for Miranda purposes merely by dint of their detention there. Further, defendant does not argue that his freedom was restrained by any act of “official force that is normally associated with custody,” such as handcuffing or drawing of weapons (People v Morales, 129 AD2d 440, 443 [1987]). Rather, he limits his argument to the contention that custody began when the *658police collectively asked the group who owned the gravity knife. However, a reasonable, innocent person would not have believed that he was under the functional equivalent of arrest at that point. To the contrary, the question itself expressly stated that the entire group, not just defendant, was subject to arrest only if nobody spoke up. Further, as the majority has not set aside the court’s credibility findings, it is bound by the police version of the testimony that the car occupants were told that failure to confess to ownership of the knife “can” lead to the arrest of all of the vehicle’s occupants. Somehow, the majority characterizes this statement as a “threat” and as “intimidation.” However, such an equivocal statement does not rise to the level of coercion that would be necessary to convince an innocent person that he was not free to leave (contrast People v Reyes, 77 AD3d 509 [2010] [defendant found to have been in custody for Miranda purposes where police told him they had a warrant for his arrest]).
Nor did the question constitute an interrogation designed to elicit an inculpatory statement from the defendant (see People v Huffman, 41 NY2d 29, 33 [1976]). Miranda warnings are only required where “criminal events at the crime scene have been concluded and the situation no longer requires clarification of the crime or its suspects” (People v Soto, 183 AD2d 926, 927 [1992] [emphasis added], citing Huffman, 41 NY2d at 34). Here, while the police could reasonably have concluded that a crime had been committed, they asked the question because they genuinely did not know who of the five people in front of them had committed it. Accordingly, the question did not cross the line from permissible clarifying inquiry to coercive interrogation (see People v Velasquez, 267 AD2d 64 [1999], lv denied 94 NY2d 886 [2000] [no Miranda warnings necessary in connection with a general question, addressed to a group of individuals removed from a vehicle, regarding ownership of a gun found therein]; People v Nesby, 161 AD2d 246 [1990], lv denied 76 NY2d 793 [1990] [where police were responding to burglary call and encountered a person inside an apartment which was open and had a broken lock, asking the person what he was doing there was not an interrogation that required Miranda warnings]). People v Creary (61 AD3d 887 [2009]), on which the majority relies, is readily distinguishable. There, when the interrogation took place the defendant and the two other passengers in his vehicle had already been arrested and taken to the station house. Additionally, the defendant was interrogated separately from the other suspects. Under those circumstances, not only was the defendant in a more vulnerable state of mind than defendant here and thus more likely to inculpate himself, but the *659police were not dealing with sorting out an active crime scene. Most importantly, in Creary the police explicitly stated that they “would” charge all three suspects if the defendant did not confess to owning the gun in question. Again, this contrasts with the instant case, where the police merely stated that all of the suspects “can” be arrested if nobody concedes ownership of the gravity knife.
Of course, the majority agrees that the admissibility of defendant’s statement was rendered academic by the harmless error doctrine as there is overwhelming evidence of defendant’s guilt. Nevertheless, by addressing the Miranda issue, the majority has unnecessarily forced a strictly theoretical debate in which it misapprehends the settled law. The better practice in cases where, as here, there is overwhelming evidence of guilt, is to avoid a distracting, time-consuming and speculative discussion. After all, courts are supposed to refrain from passing on academic, hypothetical, moot, or otherwise abstract questions (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714 [1980]). Here, the majority has ignored that “fundamental principle of our jurisprudence” (id. at 713).